Dery v Sunset Motel (2022 NY Slip Op 02698)





Dery v Sunset Motel


2022 NY Slip Op 02698


Decided on April 22, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 22, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: LINDLEY, J.P., NEMOYER, CURRAN, WINSLOW, AND BANNISTER, JJ.


340 CA 21-00395

[*1]JILL DERY, AS ADMINISTRATRIX OF THE ESTATE OF LANCE W. DERY, DECEASED, PLAINTIFF-RESPONDENT,
vTHE SUNSET MOTEL, THE ESTATE OF DOUGLAS M. BEZON, DECEASED, LYNN A. BEZON, DEFENDANTS-APPELLANTS, ET AL., DEFENDANTS. 


KNYCH & WHRITENOUR, LLC, SYRACUSE (MATTHEW E. WHRITENOUR OF COUNSEL), FOR DEFENDANTS-APPELLANTS. 
THE OKAY LAW FIRM, BATAVIA (M. KIRK OKAY OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Genesee County (Charles N. Zambito, A.J.), entered March 12, 2021. The order, among other things, denied in part the motion of defendants The Sunset Motel, The Estate of Douglas M. Bezon and Lynn A. Bezon to dismiss the complaint. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: April 22, 2022
Ann Dillon Flynn
Clerk of the Court